                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                                                             CHAPTER
In re: Thao Nguyen                                           13
                                                ,            CASE NO: 19-31231
                    Debtor(s).                               JUDGE
                                                /
                              ORDER CONFIRMING PLAN
      The Debtor(s)' Chapter 13 plan was duly served on all parties in interest. A hearing
on confirmation of the plan was held after due notice to parties in interest. Objections, if
any, have been resolved. The Court hereby finds that each of the requirements for
confirmation of a Chapter 13 plan pursuant to 11 USC §1325(a) are met.
     Therefore, IT IS HEREBY ORDERED that the Debtor(s)' Chapter 13 plan, as last
amended, if at all, is confirmed.
      IT IS FURTHER ORDERED that the claim of Doug Dern P64567 , Attorney for
the Debtor(s), for the allowance of compensation and reimbursement of expenses is
allowed in the total amount of $ 3,500.00 in fees and $ 0 in expenses, and that the
portion of such claim which has not already been paid, to-wit: $ 2,500.00 shall be paid
by the Trustee as an administrative expense of this case.
      IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of
insurance on all property of the Debtor(s) and this estate as required by law and contract.
All filed claims to which an objection has not been filed are deemed allowed pursuant to
11 USC §502(a), and the Trustee is therefore ORDERED to make distributions on these
claims pursuant to the terms of the Chapter 13 plan, as well as all fees due the Clerk
pursuant to statute.

IT IS FURTHER ORDERED that the Debtor(s) shall provide a complete copy of their
annual federal income tax returns during case pendency on or before June 1 of the filing
tax year or if unfiled, provide a copy of the extension to the Trustee. Should the
Debtor(s) not provide the requested tax information to the Trustee then the Trustee may
file a Notice of Default giving the Debtor(s) 21 days to respond as to why the information
has not been provided. Upon the filing of the response the Court shall set a hearing on
the matter.




     19-31231-jda    Doc 45    Filed 01/08/20       Entered 01/08/20 11:24:53   Page 1 of 2
IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]
X Other: Trustee shall pay arrears of Select Portfolio Servicing constant with the Proof
of claim.

X Unsecured creditors shall receive $3,066 under the best interest of the creditor test.
And the plan payment shall increase to $2783.66


Objections Withdrawn
For Creditor
/s/Heather McGiven
Attorney for SPS
PO Box 5041
Troy MI


Approved:
/s/ Carl L Bekofske                                 /s/ Doug Dern
Carl L. Bekofske P10645                             Attorney for Debtor
Melissa Caouette P62729                             11636 Highland Rd.
Chapter 13 Standing Trustee’s Office                Hartland MI 48353
400 N. Saginaw St., Ste. 331                        (810) 632-9160
Flint MI 48502                                      law4less@aol.com
(810) 238-4675                                      P64567
ecf@flint13.com
Signed on January 8, 2020




     19-31231-jda    Doc 45   Filed 01/08/20   Entered 01/08/20 11:24:53   Page 2 of 2
